Title: To George Washington from Brigadier General Samuel Holden Parsons, 14 June 1777
From: Parsons, Samuel Holden
To: Washington, George



Dear Sir
Peeks Kill [N.Y.] June 14th 1777

The Part of my Brigade which were Present & Able to march have cros’d the River according to your Excellency’s Order receiv’d Yesterday. The Number which have march’d I cannot inform with certainty as more Attention has been paid to forwarding them to your Excellency’s Aid, than to a particular Return of Numbers; however I think they will not be far from 1000, about 200 More of the Brigade will be in by Monday Night & will proceed as soon as possible; I wish they were better cloth’d. I am distres’d to find it not in my Power to cloth them so decently as I could wish—Tents are not to be had here to cover all those Who are march’d, what can be done for those who Join I cannot yet find—A Question has arose about sending those on who have not had the small Pox. As our State have lately inlisted much the greater Part of their Men there must necessarily be a great Number who have not had that Disease. but in your Present Situation ’twas tho’t necessary to send all the Aid in our Power, especially as Genl Putnam says Conveniences for innoculating them may be had near Delaware River if necessary—lest this should not be agreable to your Excellency I have sent Major Humphry to know your Pleasure respecting the Matter.
if you think it not best for those Who have not had the small Pox to proceed he will turn them back before they can reach Head Quarters

—What Part of the Lines they will be orderd to I wish to know or whether they are to proceed to Head Quarters—Nothing can better please my Brigade than to aford their Assistance where the Service most requires them; but if the Circumstances of the Army is such That a Body can be spard sufficient to Attack the Enemy post on this Side the River They would wish to have the Privilege of being selected for that Purpose. if the Qr Master at Haverstraw provides Waggons in Season we shall proceed in the Morning. I am yr Excellencys Obedt hle Servt

Saml H. Parsons

